DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims  1, 3, 5-9, 22, 25, and 27-35 are presented for examination.	Claims 2, 4, 10-21, 23, 24, and 26 have been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Srini Chakravarthi (Reg. No. 63,244) on 04/01/2021. 
The application has been amended as follows:
Please amend the claims 1, 22, and 32 as follows:
Listing of Claims:

1.	(Currently amended)	A method of managing a non-volatile memory, the method comprising:	during a data writing process, 		receiving an integrity bit indicating a high integrity or low integrity, the integrity bit , and selecting the error detection and correction code is performed each time the information is written into the memory.
2.	(Canceled)	
3.	(Original)	The method of claim 1, wherein selecting the error detection and correction code conditions a length of a word stored in the memory.
4.	(Canceled)	
5.	(Original)	The method of claim 1, wherein a first code of the two codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the two codes comprises seven bits and is associated with a thirty two-bit word.
6.	(Original)	The method of claim 5, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.
7.	(Previously presented) The method of claim 5, wherein the metadata is associated with the second code.

9.	(Original)	The method of claim 1, further comprising detecting and correcting, errors in the information stored in the memory based on the selected error detection and correction code.
10-21.	(Canceled)
22.	(Currently amended)	A method of managing a non-volatile memory, the method comprising:	receiving an integrity bit indicating a high integrity or low integrity during a write operation, the integrity bit being indicative of a type of information being written into the non-volatile memory as being either high integrity data or low integrity data, wherein the integrity bit is a low integrity bit when the type of information is metadata, and the integrity bit is a high integrity bit when the type of information is data or instructions of a program;	selecting, by a program triggering the write operation, an error detection and correction code from among two codes depending on the integrity bit received during the write operation; 	providing a logical address to access memory corresponding to the write operation and converting the logical address to a physical address of the memory; and	writing information to be written into the non-volatile memory at the physical address, the information being associated with the selected error detection and correction code, wherein the memory is organized in pages corresponding to an erase granularity, a same page comprising information associated with each of the two codes, wherein the data and the metadata are written in a different set of pages than the instructions of the program, and selecting the error detection and correction code is performed each time the information is written into the memory.
23-24.	(Canceled)

26.	(Canceled)	
27.	(Previously presented) The method of claim 22, wherein a first code of the two codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the two codes comprises seven bits and is associated with a thirty two-bit word.
28.	(Previously presented) The method of claim 27, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.
29.	(Previously presented) The method of claim 27, wherein the metadata is associated with the second code.
30.	(Previously presented) The method of claim 22, wherein the physical address for the information being written is independent from the selected error detection and correction code.
31.	(Previously presented) The method of claim 22, further comprising detecting and correcting, errors in the information stored in the memory based on the selected error detection and correction code.
32.	(Currently amended)	A method of managing a non-volatile memory, the method comprising:	during  a write operation, receiving an integrity bit indicative of a type of information to be written into the non-volatile memory, wherein the integrity bit is a low integrity bit when the type of information to be written is metadata, and the integrity bit is a high integrity bit when the type of information to be written is data;	selecting, by a program triggering the write operation, an error detection and correction code from among two error correcting codes depending on the integrity bit received during the a logical address to access memory corresponding to the write operation and converting the logical address to a physical address of the memory; and	writing the information to be written into the non-volatile memory at the physical address, the information being associated with the selected error detection and correction code, wherein the memory is organized in pages corresponding to an erase granularity, wherein the data and the metadata are written in a same page comprising information associated with each of the two error correcting codes, and selecting the error detection and correction code is performed each time the information is written into the memory.
33.	(Previously presented) The method of claim 32, wherein a first code of the two error correcting codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the two error correcting codes comprises seven bits and is associated with a thirty two-bit word.
34.	(Previously presented) The method of claim 33, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.
35.	(Previously presented) The method of claim 33, wherein the metadata is associated with the second code. 


Allowable Subject Matter
5.	Claims 1, 3, 5-9, 22, 25, and 27-35 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
selecting, by a program triggering the write operation, an error detection and correction code from among two error correcting codes depending on the integrity bit received during the write operation; providing a logical address to access memory corresponding to the write operation and converting the logical address to a physical address of the memory; and writing the information to be written into the non-volatile memory at the physical address, the information being associated with the selected error detection and correction code, wherein the memory is organized in pages corresponding to an erase granularity, wherein the data and the metadata are written in a same page comprising information associated with each of the two error correcting codes, and selecting the error detection and correction code is performed each time the information is written into the memory." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 22 and 32:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 3,5-9, 25, 27-31, and 33-35 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


/OSMAN ALSHACK/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112